Citation Nr: 0421931	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
fractures of multiple fingers of the left hand, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from November 1975 to November 
1979 and from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 20 percent 
evaluation for residuals of fractures of multiple fingers of 
the left hand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.  While the veteran was 
notified of the applicable regulations, there was no effort 
to specifically apply the provision of the VCAA to the facts 
of this case, particularly with regard to informing the 
veteran of which evidence the VA will obtain and which 
evidence the veteran is expected to present.  Accordingly, 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for the following action:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
recent decisions of the United States 
Court of Appeals for Veterans Claims, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), the Veterans Benefits 
Act of 2003, and any other applicable 
legal precedent.  The RO should prepare a 
VCAA letter and specifically identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present, and request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

The purpose of this REMAND is to obtain additional 
development and to afford due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




